Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services’ Fourth-Quarter Net Income Triples in 2008 FORT WORTH, TEXAS, (February 25, 2009) – Quicksilver Gas Services LP (NYSE Arca: KGS) today reported net income for the fourth quarter of 2008 of $11.5 million, more than triple the $3.2 million of net income in the prior-year period.Full-year 2008 net income of $26.4 million also was up three-fold from the prior-year net income of $8.3 million. Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP measure, was $18.5 million for the fourth quarter of 2008, as compared with $8.8 million in the fourth quarter of 2007.For the year, EBITDA was $51.4 million in 2008 versus $21.3 million in 2007. Fourth-Quarter 2008 Highlights · Increased adjusted gross margin, a non-GAAP measure, as a percent of revenue to 73% versus the prior-year quarter of 66% · Increased average gathered volumes to approximately 266 MMcf per day; up 84% versus the prior-year quarter · Increased average processed volumes to approximately 167 MMcf per day; up 42% versus the prior-year quarter · Connected approximately 19 miles of gathering infrastructure · Connected 54 new wells to the gathering system “Quicksilver Gas Services’ strategy to be 100% fee-based for our services has enabled us to continue to thrive even in a declining commodity price environment,” said Toby Darden, Quicksilver Gas Services president and chief executive officer.“This strategy has allowed us to capitalize on our increasing gathering and processing volumes, resulting in higher distributable cash flow and distributions for our unitholders.” Capital Program Capital expenditures for the fourth quarter of 2008 totaled $54 million, including $.5 million of maintenance capital.Expenditures during the quarter included the connection of approximately 19 miles of gathering lines and 54 new wells to the gathering system as well as capital associated with the company’s new Corvette plant, a natural gas processing facility.The Corvette plant adds 125 million cubic feet (MMcf) per day of processing capacity and became fully operational last week.The company now can process more than 325 MMcf per day of liquids-rich natural gas at its three facilities. -more- NEWS RELEASE Page 2 of 8 Debt and Liquidity Based on results through December 31, 2008, our total borrowing capacity under the company’s senior secured revolving credit facility is $235 million and the company had drawn $174.9 million at year-end 2008, resulting in $60.1 million of available capacity. Distributions On February 13, 2009, the company paid a cash distribution for the 2008 fourth quarter of $.37 per unit.For the twelve months ended December 31, 2008, distributable cash flow, a non-GAAP financial measure, totaled $46.8 million, which provided 1.4 times the amount required to cover our total distributions to both the limited and general partners for the year. Conference Call Quicksilver
